Name: 2004/157/EC: Council Decision of 19 February 2004 extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement
 Type: Decision
 Subject Matter: rights and freedoms;  politics and public safety;  Africa;  European construction;  political framework
 Date Published: 2004-02-20

 Avis juridique important|32004D01572004/157/EC: Council Decision of 19 February 2004 extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement Official Journal L 050 , 20/02/2004 P. 0060 - 0061Council Decisionof 19 February 2004extending the period of application of the measures in Decision 2002/148/EC concluding consultations with Zimbabwe under Article 96 of the ACP-EC Partnership Agreement(2004/157/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 300(2), second subparagraph thereof,Having regard to the Internal Agreement on measures to be taken and procedures to be followed for the implementation of the ACP-EC Partnership Agreement signed in Cotonou on 23 June 2000(1), as put into provisional application by Decision 2000/771/EC of the Representatives of the Governments of the Member States of 18 September 2000(2), and in particular Article 3 thereof,Having regard to the proposal from the Commission,Whereas:(1) By Council Decision 2002/148/EC(3), the consultations with the Republic of Zimbabwe pursuant to Article 96(2)(c) of the ACP-EC Partnership Agreement were closed and appropriate measures, as specified in the Annex to that Decision, were taken.(2) By Decision 2003/112/EC, the application of the measures referred to in Article 2 of Decision 2002/148/EC has been extended for a further period of 12 months. In accordance with Article 1 of Decision 2003/112/EC, the measures shall cease to apply on 20 February 2004.(3) The essential elements cited in Article 9 of the ACP-EC Partnership Agreement continue to be violated by the Government of Zimbabwe and the current conditions in Zimbabwe do not ensure respect for human rights, democratic principles and the rule of law.(4) The period of application of the measures should therefore be extended,HAS DECIDED AS FOLLOWS:Article 1The application of the measures referred to in Article 2 of Decision 2002/148/EC, which were extended until 20 February 2004 by Article 1 of Decision 2003/112/EC, shall be extended for a further period of 12 months, until 20 February 2005. They shall be reviewed regularly and at least within six months.The letter appearing in the Annex to this Decision shall be addressed to the President of Zimbabwe.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Union.Done at Brussels, 19 February 2004.For the CouncilThe PresidentM. McDowell(1) OJ L 317, 15.12.2000, p. 376.(2) OJ L 317, 15.12.2000, p. 375.(3) OJ L 50, 21.2.2002, p. 64. Decision amended by Decision 2003/112/EC (OJ L 46, 20.2.2003, p. 25).ANNEXBrussels, ...>PIC FILE= "L_2004050EN.006102.TIF">LETTER TO THE PRESIDENT OF ZIMBABWEThe European Union attaches the utmost importance to the provisions of Article 9 of the ACP-EC Partnership Agreement. As essential elements of the Partnership Agreement, respect for human rights, democratic institutions and the rule of law are the basis of our relations.By letter of 19 February 2002, the European Union informed you of its decision to conclude the consultations held under Article 96 of the ACP-EC Partnership Agreement and to take certain "appropriate measures" within the meaning of Article 96(2)(c) of that Agreement.By letter of 19 February 2003, the European Union informed you of its decision not to revoke the application of the "appropriate measures".Today, after a further 12-month period, the European Union considers that democratic principles are still not upheld in Zimbabwe and that no progress has been achieved by the Government of Zimbabwe in the five fields addressed by the 18 February 2002 Council Decision (end of politically motivated violence, free and fair elections, freedom of the media, independence of the judiciary, end of illegal farm occupations). Furthermore, the European Union notes that the Government of Zimbabwe has not taken any positive steps along the lines of the measures, considered as benchmarks to assess progress, which the European Union communicated to the SADC on the occasion of the last two SADC/EU Committee meetings.In the light of the above, the European Union does not consider that the appropriate measures can be revoked.The measures will only be revoked once conditions prevail which ensure respect for human rights, democratic principles and the rule of law. The European Union reserves the right to take additional restrictive measures.The European Union will closely follow developments in Zimbabwe and would once again like to emphasise that these measures do not penalise the Zimbabwean people and will continue with its contribution to operations of a humanitarian nature and projects in direct support of the population, in particular those in social sectors, democratisation, respect for human rights and the rule of law, which are not affected by these measures. For the season 2003-2004 the European Community contribution to food and humanitarian aid operations in Zimbabwe has amounted to EUR 85 million in addition to bilateral assistance provided by the Member States of the European Union.The European Union desires to pursue the dialogue with Zimbabwe, on the basis of the ACP-EC Partnership Agreement, and hopes that you will do everything you can to restore respect for the essential principles of the Partnership Agreement and to put the country on the path of social peace and economic recovery. This would permit the lifting of the suspension of the signing of the 9th EDF National Indicative Programme for Zimbabwe, thereby making possible the resumption of full cooperation instruments in the near future.Yours faithfully,For the Commission>PIC FILE= "L_2004050EN.006103.TIF">For the Council>PIC FILE= "L_2004050EN.006104.TIF">